DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed June 18, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 2, filed June 18, 2022, with respect to rejection based upon Judge 8,408,773 in view of Hyun KR 10-2012-0061539 have been fully considered and are persuasive.  The rejection of Claims 1-20 have been withdrawn. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art because Claim 1 sets forth a front sheet and a back sheet coextensive with the front sheet, a wide area light emitting panel positioned between the front and back sheets, and comprising one or more solid state light sources and one or more strips of a double sided adhesive tape joining an inner surface of the front sheet with an inner surface of the back sheet along one or more perimeter edges so as to form a thin and hollow sheet form structure having a generally uniform thickness and at least partially enclosing the wide area light emitting panel, wherein a thickness of the one or more strips of the double sided adhesive tape is approximately equal to or greater than a total thickness of the wide area light emitting panel.  This combination of limitations was not shown or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875